Citation Nr: 0948562	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-37 007	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an initial rating for spondyloysis with 
spondylolisthesis (low back disorder) in excess of 10 percent 
from December 31, 1984, in excess of 20 percent from 
September 4, 1995, and in excess of 40 percent from 
February 8, 2008.

3.  Entitlement to an initial compensable rating for right 
leg radiculopathy prior to February 8, 2008, and an initial 
rating in excess of 20 percent for right leg radiculopathy 
from February 8, 2008.

4.  Entitlement to an initial compensable rating for left leg 
radiculopathy prior to February 8, 2008, and an initial 
rating in excess of 20 percent for left leg radiculopathy 
from February 8, 2008.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1985 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that granted service connection for a low 
back disorder and assigned a 0 percent rating effective from 
December 31, 1984.  During the pendency of the appeal the 
Veteran moved and jurisdiction of the appeal currently 
resides with the RO in Waco, Texas.  This appeal also comes 
to the Board on appeal from October 2004 and June 2007 rating 
decisions of the RO in Waco, Texas that denied the Veteran's 
claim for a TDIU and a claim of service connection for COPD. 

As to the claim for a higher evaluation for the low back 
disorder, the Board notes that subsequently a May 1988 rating 
decision granted it a 10 percent disability rating effective 
from December 31, 1984, a March 1996 rating decision granted 
it a 20 percent rating effective from September 4, 1995, and 
a February 2008 rating decision granted it a 40 percent 
rating effective from February 8, 2008.  Therefore, this 
issue is characterized as it appears on the first page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

Also as to the claim for a higher evaluation for a low back 
disorder, the Board notes that during the pendency of his 
appeal the RO found that the his low back disorder also 
included radiculopathy in the right and left lower 
extremities and rated each extremity as 20 percent disabling 
effective from February 8, 2008.  See February 2008 rating 
decision.

In this regard, the Board notes that the criteria for rating 
disabilities of the spine directs VA to consider both adverse 
musculoskeletal and neurological symptomatology.  See 
38 C.F.R. § 4.71a (2009).  Moreover, the Board is required to 
construe an appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings when the Veteran 
expresses general disagreement with the assignment of a 
particular rating and requests an increase.  See AB v. Brown, 
6 Vet. App. 35 (1993); also see West v. Brown, 7 Vet. App. 
329 (1995) (en banc) (an appeal of a service connection claim 
includes all benefits that potentially stem from the 
essential elements of the claim).  Therefore, the Board finds 
that by perfecting his appeal as to the claim for a higher 
evaluation for his low back disorder the Veteran also 
appealed the ratings eventually assigned his radiculopathy.  

In December 2007 the Veteran testified at a hearing at the RO 
and in June 2009 the Veteran and his wife testified at a 
hearing before the undersigned sitting at the RO.  
Transcripts of both hearings have been associated with the 
claims files.  Following the June 2009 hearing, the Veteran 
submitted additional evidence as to his claim of service 
connection for COPD.  At the time of his hearing, the Veteran 
waived review of any evidence submitted since the most recent 
supplemental statement of the case was issued.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Therefore, the Board may adjudicate 
this appeal, taking into account this evidence, without first 
remanding it for agency of original jurisdiction review.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that COPD was present in-service or that 
COPD is related to service.

2.  From December 31, 1984, to September 3, 1995, the 
preponderance of the competent and credible evidence of 
record did not show that the Veteran's low back disorder was 
manifested by a vertebral fracture; ankylosis; moderate 
limitation of motion; a lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion 
in a standing position; or by disability analogous to a 
moderate intervertebral disc syndrome, even taking into 
account his complaints of pain.

3.  From September 4, 1995, to February 7, 2008, the 
preponderance of the competent and credible evidence of 
record did not show that the Veteran's low back disorder was 
manifested by a vertebral fracture; ankylosis; severe 
limitation of lumbar motion; by a listing of the whole spine, 
a positive Goldthwaite's sign, or a marked limitation of 
forward bending; or by disability analogous to a severe 
intervertebral disc syndrome, even taking into account his 
complaints of pain.

4.  From September 23, 2002, to February 7, 2008, the 
preponderance of the competent and credible evidence of 
record did not show that the Veteran's low back disorder was 
manifested by incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician having 
a total duration of at least four weeks during the past 
twelve months.

5.  From September 26, 2003, to February 7, 2008, the 
preponderance of the competent and credible evidence of 
record did not show that the Veteran's low back disorder was 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less even taking into account his 
complaints of pain or favorable ankylosis of the entire 
thoracolumbar spine

6.  From February 8, 2008, the preponderance of the competent 
and credible evidence of record does not show that the 
Veteran's low back disorder is manifested by a vertebral 
fracture; ankylosis; or by disability analogous to a 
pronounced intervertebral disc syndrome even taking into 
account his complaints of pain.

7.  From February 8, 2008, the preponderance of the competent 
and credible evidence of record does not show that the 
Veteran's low back disorder is manifested by unfavorable 
ankylosis of the thoracolumbar spine or incapacitating 
episodes that required bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
six weeks during the past twelve months.

8.  Prior to February 8, 2008, the preponderance of the 
competent and credible evidence of record did not show that 
the Veteran's right or left leg radiculopathy was manifested 
by at least mild incomplete paralysis of the sciatic nerve.

9.  From February 8, 2008, the preponderance of the competent 
and credible evidence of record does not show that the 
Veteran's right or left leg radiculopathy is manifested by 
moderately severe incomplete paralysis of the sciatic nerve.

10.  Prior to February 8, 2008, the Veteran did not met the 
60/70 percent schedular criteria for a TDIU and the 
preponderance of the competent and credible evidence of 
record did not show that service-connected disabilities 
prevented him from being able to secure and follow a 
substantially gainful occupation.

10.  From February 8, 2008, the preponderance of the 
competent and credible evidence of record does not show that 
service-connected disabilities preclude securing or following 
a substantially gainful occupation or prevent the Veteran 
from being able to secure and follow a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  COPD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  At no time during the pendency of the appeal, did the 
Veteran meet the criteria for higher evaluations for his low 
back disorder.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2009).

3.  Prior to February 8, 2008, the Veteran did not meet the 
criteria for a separate compensable rating for right and/or 
left leg radiculopathy.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5243, 8520 (2009).

4.  From February 8, 2008, the Veteran did not meet the 
criteria for a rating in excess of 20 percent for right or 
left leg radiculopathy.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5243, 8520 (2009).

5.  At no time during the pendency of the appeal, did the 
Veteran meet the criteria for a TDIU.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

As to the claim of service connection for COPD, the Board 
finds that written notice provided in March 2007, prior to 
the June 2007 rating decision, fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the laws and 
regulations governing the assignment of disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, the Board finds that even 
if the above letter failed to provide the Veteran with 
adequate 38 U.S.C.A. § 5103(a) notice, that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letter as well as the June 2007 
rating decision, the January 2008 statement of the case, and 
the April 2008, September 2008, and February 2009 
supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.  

As to the rating claims, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for his low back disorder and 
radiculopathy.  In Dingess, the Court also held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   In any event, the 
Veteran was informed of the method VA uses to assign 
disability ratings and the particular rating provisions 
necessary to establish a higher rating in various letters 
including a May 2008 letter.  This was followed by a 
readjudication of his claim in a February 2008 supplement 
statement of the case.  Accordingly, VA's duty to notify in 
this case has been satisfied.  

As to the claim for a TDIU, the Board finds that written 
notice provided in July 2004, prior to the October 2004 
rating decision, along with notice provided in March 2006, 
December 2007, and January 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the laws and 
regulations governing the assignment of disability ratings 
and effective dates as required by Dingess.  While the 
Veteran was not provided complete U.S.C.A. § 5103(a) notice 
prior to the October 2004 rating decision, providing him with 
adequate notice after that adjudication, followed by a 
readjudication of the claim in the February 2009 supplemental 
statement of the case, "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield, supra.  Furthermore, 
even if the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice in the above letters, the Board finds that 
this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the above letters as 
well as the October 2004 rating decision, September 2005 
statement of the case, and the February 2008, April 2008, 
September 2008, and February 2009 supplemental statements of 
the case.  See Shinseki, supra.  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records including the records held by the 
Social Security Administration (SSA).  With respect to VA's 
duty to provide VA examination, the Board finds that while 
the evidence shows that the Veteran currently has COPD and 
was likely exposed to Freon gas, as shown below there is no 
competent evidence linking the two.  That is, there is no 
there is no competent evidence that "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus, but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As shown below, there 
is no medical evidence suggesting a nexus.  On the contrary, 
the evidence suggests that the Veteran's COPD is related to 
tobacco use.   Likewise, as shown below, there is no credible 
evidence of continuity of symptomatology.  Accordingly, VA 
does not have a duty in this case to provide the Veteran with 
an examination in regard to his COPD claim. 

With respect to the other issues on appeal, VA has provided 
the Veteran with examinations which are adequate.  The 
examiners provided medical findings sufficient to rate the 
severity of his service connected low back disorder and 
radiculopathy under all applicable Diagnostic Codes and to 
determine whether the claimant met the criteria for a TDIU.  
Furthermore, the examiners provided rationale for the 
opinions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

With respect to the duty to assist the Veteran in obtaining 
pertinent records, the RO in January 2008 notified the 
Veteran that no further records of his were found at Darnell 
Army Hospital.  Furthermore, the Veteran in May 2006, 
February 2007, April 2007, June 2008, and September 2008 
notified VA that he had not further evidence to file in 
support of his appeal.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Service Connection Claim

The Veteran contends that his COPD was caused by his military 
service, including his exposure to Freon gas working on 
cooling systems in service.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran is both competent and credible 
to report on the fact that while on active duty he had 
problems with breathing.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Moreover, his DD 214 list 
his occupational specialty as missile equipment specialist 
and the Board finds that the Veteran is both competent and 
credible to report on the fact that this job including 
working around cooling systems which contained Freon gas and 
on occasion he was exposed to this gas.  Id.

However, service treatment records, including examinations in 
August 1961, July 1964, May 1967, and February 1969 as well 
as the retirement examination in May 1979, are negative for 
complaints, diagnoses, or treatment related to COPD.  In 
fact, his lungs were reported as normal at all of the above 
examinations.  Likewise, chest x-rays dated in June 1959, 
October 1960, July 1963, August 1966, May 1967, and March 
1979 were normal.  Accordingly, entitlement to service 
connection for COPD based on in-service incurrence must be 
denied despite the Veteran's assertions that he had problems 
with breathing in-service because the Board finds that 
service treatment records more credible than his lay 
assertions and the diagnosis of COPD is not one that can be 
made by a lay person because it requires specialized medical 
training which he does not have.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a); Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra. 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that while a 1984 chest 
x-ray was positive for scattered chronic interstitial 
changes, the first time that the post-service record shows 
the Veteran being diagnosed with COPD is in 1996.  See 
private treatment records from the Veteran's German physician 
dated in September 1996.  The Board finds that the length of 
time between the Veteran's separation from active duty in 
1979 and first being treated for COPD seventeen years later 
to be compelling evidence against finding continuity.  Put 
another way, the almost two decade gap between the Veteran's 
discharge from active duty and the first evidence of problems 
with COPD weighs heavily against his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

As noted above, the Veteran is competent to give evidence 
about what he sees and feels; for example, the claimant is 
competent to report that he had problems with breathing since 
service.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  However, upon review of the claims 
folders, the Board finds that the Veteran's assertions that 
he has had this problem since service not credible.  In this 
regard, his claim is contrary to what is found in the March 
1979 chest x-ray and May 1979 retirement examination as well 
as the post-service medical records.  The Board also finds it 
significant that the Veteran did not refer to this problem 
when he submitted his previous claims with VA in 1984, 1999, 
and 2004.  If he did have problems with COPD since active 
duty, it would appear only logical that he would claim such 
disability at those times.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (the Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for COPD 
for seventeen years following his separation from active 
duty, than the Veteran's claims.  Therefore, entitlement to 
service connection for COPD based on post-service continuity 
of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As to the initial documentation of the disability after 
service under 38 C.F.R. § 3.303(d), the Board notes that the 
record is negative for a medical opinion finding a causal 
association or link between COPD and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, an August 1997 treatment record from one 
of the Veteran's German doctors included the opinion that his 
COPD was due to nicotine abuse.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  The law mandates that 
when, as here, a claim is received by VA after June 9, 1998, 
a disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2009).

As to the Veteran's and his representative's claim that his 
COPD was caused by his military service, including his being 
exposed to Freon gas, the Board finds that this disability 
may not be diagnosed by its unique and readily identifiable 
features and therefore the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  See Davidson, supra; Jandreau, supra; Buchanan; 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that this disability was 
caused by service not credible.  Routen, supra; see also 
Bostain, supra. 

Based on the discussion above, the Board also finds that 
service connection for COPD is not warranted based on the 
initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
COPD.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Initial Rating Claims

The Veteran and his representative assert that the claimant's 
low back disorder and radiculopathy meet the criteria for 
higher evaluations.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson, supra.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

The Low Back Disorder

A June 1985 rating decision granted service connection for a 
low back disorder and evaluated it as non compensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral strain) 
effective from December 31, 1984; a May 1988 rating decision 
thereafter rated the low back disorder as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective from December 31, 1984; a March 1996 rating 
decision rated the low back disorder as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective from 
September 4, 1995; and a February 2008 rating decision rated 
the low back disorder as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5239, effective from February 8, 
2008.  During the pendency of the appeal, the RO also 
conceded that the Veteran's low back disorder was ratable as 
intervertebral disc syndrome. 

Since the Veteran filed his claim in December 1984, there 
have been a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  See 67 Fed. Reg. 54345 (Aug, 
22, 2002).  Further, additional regulatory changes for rating 
all other back disorders became effective September 26, 2003, 
but these did not change the way intervertebral disc syndrome 
was rated, except for renumbering Diagnostic Code 5293 as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  In addition, 69 Fed. Reg. 32449 (June 10, 2004) 
corrected a clerical error in the Federal Register 
publication of August 27, 2003.  

The statements of the case issued in August 1986 and 
September 2005 notified the Veteran of the old and/or new 
rating criteria.  Accordingly, adjudication of his claim may 
go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

However, given the change in law, while VA may consider the 
old criteria for rating an intervertebral disc syndrome and 
all other back disorders for the entire period during which 
the appeal has been pending, it may only consider the new 
criteria for rating an intervertebral disc syndrome from 
September 23, 2002, and the new criteria for rating all other 
back disorders from September 26, 2003.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The old criteria for rating an intervertebral disc syndrome 
and for all other back disorders provided higher evaluations 
if he had a fracture with cord involvement requiring long leg 
braces or being bedridden (100 percent) or a fracture of the 
vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent) (Diagnostic Code 
5285); complete ankylosis of the spine at a favorable angle 
(60 percent) (Diagnostic Code 5286); ankylosis of the lumbar 
spine at a favorable angle (40 percent) or ankylosis of the 
lumbar spine at an unfavorable angle (50 percent) (Diagnostic 
Code 5289); moderate limitation in the range of motion of the 
lumbar spine (20 percent) or severe limitation in the range 
of motion of the lumbar spine (40 percent) (Diagnostic 
Code 5292); problems compatible with intervertebral disc 
syndrome with "moderate" symptoms (defined as recurring 
attacks) (20 percent), problems compatible with 
intervertebral disc syndrome with "severe" symptoms 
(defined as recurring attacks with only intermittent relief) 
(40 percent), or problems compatible with intervertebral disc 
syndrome with pronounced symptoms (60 percent) (Diagnostic 
Code 5293); or lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion in a 
standing position (20 percent) or lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. 
§ 4.71a (2002).

The new criteria for rating an intervertebral disc syndrome 
provides a 40 percent rating if his low back disorder is 
manifested by incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician having 
a total duration of at least four weeks during the past 
twelve months and a 60 percent rating if it is manifested by 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician having a total 
duration of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a (2009).   

The new criteria for rating all other back disorders provides 
a 40 percent rating if his low back disorder is manifested by 
forward flexion of the thoracolumbar spine 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992)) and a 
50 percent rating if it is manifested by unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a (2009).

From December 31, 1984, to September 3, 1995

The Veteran's low back disorder was assigned a 10 percent 
rating for this time period.  As to a higher evaluation under 
Diagnostic Codes 5285 and 5289, the Board notes that there is 
no suggestion in the record that the Veteran has a service 
connected fractured lumbar or dorsal vertebra.  See, e.g., VA 
examinations dated in March 1985 and July 1987.  There being 
no demonstrable service connected vertebral deformity, a 10 
percent rating may not be added to the rating.  Furthermore, 
the service connected low back disorder did not include cord 
involvement requiring long leg braces.  Id.  As to Diagnostic 
Code 5289, since the Veteran was able to move his lumbosacral 
spine at all of his VA examinations, there was no evidence of 
ankylosis.  Id.  Consequently, a higher evaluation is not 
warranted for the Veteran's service-connected low back 
disorder under Diagnostic Codes 5285 and 5289 at any time 
from December 31, 1984, to September 3, 1995.  38 C.F.R. 
§ 4.71a (2003); Fenderson, supra.

As to Diagnostic Codes 5292 and 5295, at the March 1985 VA 
examination the range of motion of the Veteran's lumbar spine 
was as follows: forward flexion to 90 degrees; backward 
extension to 30 degrees; and left and right lateral flexion 
to 30.  Moreover, straight leg raising was negative, reflexes 
were equal, strength was normal, and the Veteran did not have 
any muscle atrophy.  It was also opined that he did not have 
any functional deficit.  Likewise, at the July 1987 VA 
examination, while the Veteran complained of bilateral leg 
numbness and examination disclosed mild decreased sensation 
in the legs as well as lumbar spine tenderness, the lumbar 
spine had full range of motion and his strength was 5/5.  

As to Diagnostic Code 5292, the Board finds that even with 
taking into account the Veteran's complaint's of pain as per 
the Court's holding in DeLuca, supra, and in accordance with 
38 C.F.R. §§ 4.40, 4.45, that the normal or nearly normal 
range of motion found in the record for this time period does 
not amount to more than slight limitation of motion.  See 
38 C.F.R. § 4.71a (2003).  

As to Diagnostic Code 5295, the Board finds that even with 
taking into account the Veteran's complaint's of pain as per 
the Court's holding in DeLuca, supra, and in accordance with 
38 C.F.R. §§ 4.40, 4.45, that the record is negative for his 
low back disorder being manifested by muscle spasm on extreme 
forward bending or a loss of lateral spine motion in a 
standing position.  See 38 C.F.R. § 4.71a (2003).  

Therefore, even taking into account his complaints of pain 
the Board finds that a higher evaluation is not warranted for 
the Veteran's service-connected low back disorder under 
Diagnostic Codes 5292 and 5295 at any time from December 31, 
1984, to September 3, 1995.  38 C.F.R. § 4.71a (2003); 
Fenderson, supra.

As to Diagnostic Code 5293, the Board notes, as reported 
above, that the July 1987 VA examiner found "mild" 
decreased sensation in the legs.  Moreover, September 1986 
and April 1995 treatment records from one of the Veteran's 
German physicians show his complaints of pain radiating into 
his legs.  Additionally, an August 1995 treatment record from 
one the Veteran's German physicians noted some numbness.  

However, also as reported above, the March 1985 VA examiner 
reported that straight leg raising was negative, reflexes 
were equal, strength was normal, and the Veteran did not have 
any muscle atrophy.  Likewise, the July 1987 VA examiner 
reported that strength was 5/5.  

Therefore, given the lack of adverse neurological 
symptomatology seen at the two VA examinations, even when 
considering functional limitation due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that the Veteran's functional losses did not equate to 
"moderate" (defined as recurring attacks) intervertebral 
disc syndrome under the old rating criteria at any time from 
December 31, 1984, to September 3, 1995.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); Fenderson, supra.

From September 4, 1995, to February 7, 2008

The Veteran's low back disorder was assigned a 20 percent 
rating for this time period.  As to a higher evaluation under 
Diagnostic Codes 5285 and 5289, the Board notes that there 
continues to be no suggestion in the record that the Veteran 
has a service connected fractured lumbar or dorsal vertebra.  
See, e.g., VA examinations dated in September 2004 and 
February 2007.  There being no demonstrable service connected 
vertebral deformity, a 10 percent rating may not be added to 
the rating.  Furthermore, the service connected low back 
disorder continues to not include cord involvement requiring 
long leg braces.  Id.  As to Diagnostic Code 5289, since the 
Veteran was able to move his lumbosacral spine at his VA 
examinations, there was no evidence of ankylosis.  Id.  
Consequently, a higher evaluation is not warranted for the 
Veteran's service-connected low back disorder under 
Diagnostic Codes 5285 and 5289 at any time from September 4, 
1995, to February 7, 2008.  38 C.F.R. § 4.71a (2003); 
Fenderson, supra.

As to Diagnostic Codes 5292 and 5295, treatment records 
during this time show the Veteran's complaints and/or 
treatment for low back pain.  They also occasionally note his 
complaints of pain radiating into his extremities.  

At the September 2004 VA examination, while the Veteran's 
lumbar spine was tender, its range of motion taking into 
account his complaints of pain was as follows: forward 
flexion to 75 degrees; backward extension to 25 degrees; left 
and right lateral flexion to 25; and left and right rotation 
to 25 degrees.  It was also opined that the Veteran did not 
have further limitation of motion with repeated use.  In 
addition, the Veteran did not have muscle spasms.  Sensory 
and motor examinations were also normal.  

At the February 2007 VA examination, the Veteran denied 
having a problem with radiating pain but did complain of 
intermittent numbness in his feet.  On examination, the 
lumbar spine was tender and its range of motion taking into 
account his complaints of pain was as follows: forward 
flexion to 76 degrees; backward extension to 24 degrees; left 
and right lateral flexion to 25; and left and right rotation 
to 25 degrees.  Straight leg raising was negative.  In the 
lower extremities, strength was 5/5, reflexes were 2+, and 
vibratory sensation was intact.

As to Diagnostic Code 5292, the Board finds that even with 
taking into account the Veteran's complaint's of pain as per 
the Court's holding in DeLuca, supra, and in accordance with 
38 C.F.R. §§ 4.40, 4.45, that the nearly normal range of 
motion found in the record did not amount to more than 
moderate limitation of motion.  See 38 C.F.R. § 4.71a (2003).  

As to Diagnostic Code 5295, the Board finds that even with 
taking into account the Veteran's complaint's of pain as per 
the Court's holding in DeLuca, supra, and in accordance with 
38 C.F.R. §§ 4.40, 4.45, that the record is negative for his 
low back disorder being manifested by lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a (2003).  

Therefore, even taking into account his complaints of pain 
the Board finds that a higher evaluation is not warranted for 
the Veteran's service-connected low back disorder under 
Diagnostic Codes 5292 and 5295 at any time from September 4, 
1995, to February 7, 2008.  38 C.F.R. § 4.71a (2003); 
Fenderson, supra. 

As to Diagnostic Code 5293, treatment records during this 
time periodically note the Veteran's complaints of pain 
radiating into his legs.  Moreover, at the February 2007 VA 
examination, the Veteran complained of intermittent numbness 
in his feet.  However, the September 2004 VA examiner opined 
that his sensory and motor examinations were normal.  
Similarly, at the February 2007 VA examination, not only did 
the Veteran deny having a problem with radiating pain, but 
lower extremities strength was 5/5, reflexes were 2+, and 
vibratory sensation was intact.  

Given the lack of adverse neurological symptomatology found 
in the record, even when considering functional limitation 
due to pain and other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board finds that the Veteran's functional 
losses did not equate to "severe" symptoms (defined as 
recurring attacks with only intermittent relief) 
intervertebral disc syndrome under the old rating criteria at 
any time from September 4, 1995, to February 7, 2008.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); Fenderson, 
supra.

From September 23, 2002, to February 7, 2008 

The Veteran's low back disorder was assigned a 20 percent 
rating for this time period.  As to a higher evaluation under 
new Diagnostic Code 5243, the Board notes that the record for 
this time period is negative for evidence that a physician 
ever ordered bed rest due to his low back disorder.  
Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5243 at any time from September 23, 2002, to 
February 7, 2008.  38 C.F.R. § 4.71a (2009); Fenderson, 
supra.

From September 26, 2003, to February 7, 2008 

The Veteran's low back disorder was assigned a 20 percent 
rating for this time period.  As to a higher evaluation under 
new Diagnostic Codes 5235 to 5242, the Board notes that the 
clinical records do not contain any evidence of spinal 
ankylosis.  See, for example, VA examinations dated in 
September 2004 and February 2007.  Therefore, a higher rating 
cannot be assigned based on ankylosis at any time from 
September 26, 2003, to February 7, 2008.  38 C.F.R. § 4.71a 
(2009); Johnston v. Brown, 10 Vet. App. 80 (1997); Fenderson, 
supra. 

Next, as to whether the low back disorder results in 
thoracolumbar forward flexion being reduced to 30 degrees or 
less, September 2004 range of motion studies showed forward 
bending to 74 degrees and February 2007 range of motion 
studies showed forward bending to 76 degrees, both taking 
into account his complaints of pain.  Nothing in the record 
contradicts theses findings.  Colvin, supra.

Therefore, the Board finds that even with taking into account 
the Veteran's complaint's of pain as per the Court's holding 
in DeLuca, supra, and in accordance with 38 C.F.R. §§ 4.40, 
4.45, that a higher evaluation is not warranted under 
Diagnostic Codes 5235 to 5242 at any time from September 26, 
2003, to February 7, 2008.  38 C.F.R. § 4.71a (2009); 
Fenderson, supra.

From February 8, 2008 

The Veteran's low back disorder is assigned a 40 percent 
rating for this time period.  As to a higher evaluation under 
Diagnostic Codes 5285 and 5289, the Board notes that there 
remains no suggestion in the record that the Veteran has a 
service connected fractured lumbar or dorsal vertebra.  See, 
e.g., VA examination dated in February 2008.  There being no 
demonstrable service connected vertebral deformity, a 10 
percent rating may not be added to the rating.  Furthermore, 
the service connected low back disorder still does not 
include cord involvement requiring long leg braces.  Id.  As 
to Diagnostic Code 5289, since the Veteran was able to move 
his lumbosacral spine at his VA examination, there was no 
evidence of ankylosis.  Id.  Consequently, a higher 
evaluation is not warranted for the Veteran's service-
connected low back disorder under Diagnostic Codes 5285 and 
5289 at any time from February 8, 2008.  38 C.F.R. § 4.71a 
(2003); Fenderson, supra.

As to Diagnostic Codes 5292 and 5295, since the Veteran is 
already receiving the maximum rating possible under these 
code sections a higher evaluation is not warranted for the 
Veteran's service-connected low back disorder under 
Diagnostic Codes 5292 and 5295 at any time from February 8, 
2008.  38 C.F.R. § 4.71a (2003); Fenderson, supra.

As Diagnostic Code 5293, the Board notes that at the February 
2008 VA examination the Veteran complained of pain radiating 
into his lower extremities along with occasional tingling and 
numbness.  He denied having associated bladder or bowel 
problems.  On examination, the Veteran was tender over the 
entire lumbar spine but had no muscle spasms.  He had 
thoracic kyphosis.  Neurological examination disclosed 
decreased touch and pain sensation over the thighs, legs, and 
feet.  However, there was no muscle atrophy and all muscles 
in the lower extremities had normal tone and power.  Ankle 
reflexes were normal and knee reflexes were slightly 
increased.  Straight leg raising was positive with pain at 
approximately 20 to 30 degrees of elevation.  

Thereafter, while a December 2008 treatment record from Scott 
& White noted the Veteran's complaints of pain radiating into 
his lower extremities, on examination lower extremity 
strength was 4 + to 5 over 5.  

Given these facts, which show sensory deficits in the legs 
and neuralgia but no evidence of muscle atrophy and no 
evidence of loss of reflexes except for knee reflexes being 
slightly increased, the Board finds that even when 
considering functional limitation due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, that the 
Veteran's functional losses do not equate to "pronounced" 
(defined as persistent symptoms) intervertebral disc syndrome 
under the old rating criteria at any time from February 8, 
2008.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
Fenderson, supra.

As to a higher evaluation under new Diagnostic Code 5243, the 
Board notes that the record for this time period is negative 
for evidence that a physician ever ordered bed rest due to 
his low back disorder.  In fact, at the February 2008 VA 
examination, the examiner reported that there had been no 
physician ordered bed rest.  Therefore, a higher evaluation 
is not warranted under Diagnostic Code 5243 at any time from 
February 8, 2008.  38 C.F.R. § 4.71a (2009); Fenderson, 
supra.

As to a higher evaluation under new Diagnostic Codes 5235 to 
5242, the Board notes that while the February 2008 VA 
examiner reported that the Veteran had pain with any 
extension of the lumbar spine, the clinical records do not 
contain any evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  See, for example, VA examination dated 
in February 2008.  Therefore, a higher rating cannot be 
assigned based on ankylosis at any time February 8, 2008.  
38 C.F.R. § 4.71a (2009); Johnston, supra; Fenderson, supra. 



Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2009).  

The Leg Radiculopathy

As noted above, the February 2008 rating decision granted 
separate 20 percent ratings for left and right lower 
extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, effective from February 8, 2008.  

However, prior to February 8, 2008, the Veteran was entitled 
to a separate rating for associated objective neurologic 
abnormalities provided these abnormalities were compensably 
disabling.  See 67 Fed. Reg. 54349; 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, Note 2 (2003); 38 C.F.R. § 4.71a, Note 
1 (2009).  Therefore, the Board's analysis must include 
whether he was entitled to a compensable rating for left 
and/or right lower extremity radiculopathy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, prior to February 8, 2008, as 
well as whether he is entitled to ratings in excess of 20 
percent for his left and right lower extremity sciatica from 
February 8, 2008.

In this regard, 38 C.F.R. § 4.123 provides that neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 provides that neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
indicating a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve in either the major or minor lower extremity, a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity, 
and a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve in either the major or minor 
lower extremity.

Prior to February 8, 2008

As to whether the Veteran is entitled to separate compensable 
ratings for left and/or right lower extremity radiculopathy 
prior to February 8, 2008, records during this time 
documented the Veteran's periodic complaints of pain 
radiating into his legs.  In this regard, an August 1995 
treatment record from one the Veteran's German physicians 
noted some numbness and the July 1987 VA examiner found 
"mild" decreased sensation in the legs.  Moreover, the 
Veteran's German physicians diagnosed recurrent 
dorsal/lumbago-sciatica syndrome.  Furthermore, at the 
February 2007 VA examination, the Veteran also complained of 
intermittent numbness in his feet.  

However, the March 1985 VA examiner reported that straight 
leg raising was negative, reflexes were equal, strength was 
normal, and there was no muscle atrophy.  Likewise, the July 
1987 VA examiner reported that strength was 5/5.  In a May 
2004 treatment record showing the Veteran's complaints and 
treatment for low back pain, the claimant denied having 
radicular symptoms.  Similarly, the September 2004 VA 
examiner opined that the Veteran had no clear radicular 
component to his low back disorder and sensory and motor 
examinations were normal.  Furthermore, at the February 2007 
VA examination not only did the Veteran deny having a problem 
with radiating pain but the examiner opined that lower 
extremity strength was 5/5, reflexes were 2+, and vibratory 
sensation was intact.  

Given this record, the Board finds that the Veteran's adverse 
symptomatology did not equate to mild incomplete paralysis of 
the sciatic nerve in either lower extremity.  See 38 C.F.R. 
§§ 4.123, 4.124, 4.124a.  Therefore, separate compensable 
ratings for neurologic abnormalities in the left and/or right 
lower extremity are not warranted prior to February 8, 2008.  
See 38 C.F.R. § 4.71a; Fenderson, supra.

From February 8, 2008

As to whether the Veteran is entitled to ratings in excess of 
20 percent for his left and right lower extremity 
radiculopathy from February 8, 2008, at the February 2008 VA 
examination the appellant complained of pain radiating into 
his lower extremities along with occasional tingling and 
numbness.  He denied having associated bladder or bowel 
problems.  On examination, the Veteran was tender over the 
entire lumbar spine but had no muscle spasms.  He had 
thoracic kyphosis.  Neurological examination disclosed 
decreased touch and pain sensation over the thighs, legs, and 
feet.  However, there was no muscle atrophy and all muscles 
in the lower extremities had normal tone and power.  Ankle 
reflexes were normal and knee reflexes were slightly 
increased.  Straight leg raising was positive with pain at 
approximately 20 to 30 degrees of elevation.  

Thereafter, while a December 2008 treatment record from Scott 
& White noted the Veteran's complaints of pain radiating into 
his lower extremities, on examination lower extremity 
strength was 4 + to 5 over 5.  

Given these facts, which show sensory deficits in the legs 
and neuralgia but no evidence of muscle atrophy and no 
evidence of loss of reflexes except for knee reflexes being 
slightly increased, the Board finds that the adverse 
symptomatology attributable to the service connected left and 
right lower extremity radiculopathy equates to no more than 
moderate incomplete sciatic nerve paralysis.  38 C.F.R. 
§ 4.124a.  Therefore, the claims are denied.  This is true 
for the period from February 8, 2008.  Fenderson, supra.

Other Rating Concerns

In reaching the above conclusions as to all the above rating 
issues, the Board has not overlooked that the Veteran and his 
representative's claims regarding the severity of his service 
connected disabilities.  However, as reported above, while 
the Veteran is credible to report on what he sees and feels 
and others are credible to report on what they can see, the 
Board finds more competent and credible the contemporaneous 
medical evidence which is negative for evidence that his 
service connected disabilities meet the criteria for higher 
evaluations than these lay claims.  See Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, 
supra; Forshey, supra. 

Based on the Veteran's written statements to the RO and 
statements to VA examiners that his service connected 
disabilities prevent him from working, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2009).  Although 
the Veteran has described his problems as being so bad that 
he cannot obtain and maintain employment, the evidence does 
not objectively show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  Id.  There simply is no 
objective evidence that any of his service connected 
disabilities, acting alone, have resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The TDIU Claim

The Veteran and his representative contend that the claimant 
cannot work because of his disabilities and he is therefore 
entitled to a TDIU.  

Controlling laws provide that a TDIU may be assigned when a 
Veteran has one service-connected disability rated at 60 
percent or more, or two or more service-connected 
disabilities with at least one rated at 40 percent or more 
and he has a combined rating of at least 70 percent.  38 
C.F.R. § 4.16(a).  In calculating whether a Veteran meets 
that 60/70 percent schedular criteria, disabilities resulting 
from one incident, including the bilateral factors, are 
considered one disability.  The record must also show that 
the service-connected disabilities alone result in such 
impairment of mind or body that the average person would be 
precluded from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(a).  

If a Veteran does not qualify for a TDIU under 38 C.F.R. 
§ 4.16(a), he may be entitled to a TDIU based on extra-
schedular considerations under 38 C.F.R. § 4.16(b).

In this regard, 38 C.F.R. § 4.16(b) allows for a Veteran who 
does not meet the threshold requirements for the assignment 
of a TDIU but who is deemed by the Director of Compensation 
and Pension Services to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities to be rated totally disabled.  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on his employability must be considered and 
the claim submitted to the Director for determination.  

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991), the Court referred to apparent conflicts in the 
regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated that there was a 
need to discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on the 
average industrial impairment or a "subjective" one based 
upon a Veteran's actual industrial impairment.  In a 
pertinent precedent decision, VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria for 
determining unemployability include a subjective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has also held that a Veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a Veteran is entitled to a TDIU.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other Veterans with 
the same disability rating.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of it self is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Furthermore, marginal employment shall not be considered 
substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a). 

Initially, the Board notes that the Veteran's claim for a 
higher evaluation for his low back disorder has been bending 
since the mid 1980's.  Moreover, the Court in Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per 
curiam) held that claims for higher evaluations also include 
a claim for a TDIU when, as in this appeal, the appellant 
claims he is unable to work due to a service connected 
disability.  Additionally, for reasons that will be explained 
more completely in the decision below, the Veteran first met 
the 60/70 percent schedular criteria for a TDIU effective 
from February 8, 2008.  Therefore, the Board will consider 
the TDIU claim during two time periods-prior to February 8, 
2008, and from February 8, 2008.

Prior to February 8, 2008

Prior to February 8, 2008, the Veteran's service connected 
disabilities were as follows: a low back disorder rated as 10 
percent disabling from December 31, 1984, and 20 percent 
disabling from September 4, 1995; residuals of a fracture of 
the right fifth metacarpal rated as non compensable; and 
residuals of a lacerated left index finger rated as non 
compensable. 

38 C.F.R. § 4.16(a)

For the reasons outlined above, the Board finds that the 
Veteran did not meet the criteria for a higher evaluation for 
his service connected low back disorder and its residuals 
prior to February 8, 2008.  Therefore the Veteran did not 
meet the 60/70 percent schedular criteria of 38 C.F.R. 
§ 4.16(a) for a TDIU prior to February 8, 2008.  Fenderson, 
supra.

38 C.F.R. § 4.16(b)

Given the above, the Board will next consider if the Veteran 
met the 38 C.F.R. § 4.16(b) criteria for a TDIU. 

During this time period, the Veteran reported that his 
service connected disabilities prevented him from obtaining 
and/or maintaining employment.  In this regard, in an August 
1999 application for TDIU, the Veteran reported that he had 
three years of college.  In a subsequent June 2004 
application for TDIU, the Veteran reported that he only had 
four years of high school and, in the July 2004 application 
for a TDIU, he reported that he only had two years of 
college.  He also reported in August 1999 and July 2004 that 
his only other education was the training he received while 
in military service.  The Veteran in both the August 1999 and 
June 2004 applications reported that he worked as a sales 
clerk and in the warehouse for the same company from 1987 to 
1996 and he last worked in 1996.  In the July 2004 
application for TDIU, the Veteran reported that he worked for 
the same company from 1987 to 1997 and he last worked in 
1997.  In the August 1999 application, the Veteran reported 
that his highest gross earning per year was 46,258.09 D.M..  
In all the applications the Veteran reported that he left his 
last job because of his disability, he receives disability 
retirement, and he did not expect to receive workers 
compensation benefits.  

Furthermore, records obtained from the Social Security 
Administration (SSA) show that he was found disabled, 
effective from November 1997, due to his service connected 
low back disorder and non service connected COPD.  

Initially, the Board notes that a decision granting the 
Veteran SSA benefits is not controlling on VA.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992) (the fact that SSA has 
ruled that a Veteran is disabled, under SSA law, does not 
establish, in and of itself, that the Veteran is permanently 
and totally disabled for purposes according to the laws and 
regulations governing VA).  

Next, the Board notes that the March 1985 VA examiner opined 
that the Veteran's low back disorder did not cause any 
functional deficits.  Additionally, the September 2004 VA 
examiner opined that, while the Veteran's service connected 
low back disorder caused him to use a walker during 
exacerbations and limited his walking to two blocks, it was 
also opined that his non service connected COPD played a role 
in limiting his walking and his low back disorder did not 
cause any falls.  It was also opined that his low back 
disorder did not limit his mobility, activities of daily 
living, usual occupation, recreational activities, or 
driving.  Furthermore, a November 2005 letter from one of the 
Veteran's VA physician reported that he was unable to work 
due to his non service connected COPD. 

Furthermore, in February 2007 the Veteran was provided with a 
VA examination for the express purpose of ascertaining 
whether he met the criteria for a TDIU.  At this time, it was 
opined that while the Veteran could only walk five steps, his 
mobility was limited by his non service connected COPD.  It 
was also opined that his low back disorder did not impair 
daily functional activity for self care.  As to his service 
connected fracture of the right fifth metacarpal and a 
lacerated left index finger, it was opined that while the 
Veteran complained of pain at the fracture cite neither 
disability caused functional impairment.  Moreover, on 
examination, both hands had normal dexterity and no 
functional limitations.  As to his employment, the Veteran 
reported that he last worked in June 1996 and stopped working 
due to his low back disorder and COPD.  It was next opined 
that the Veteran's medications had no adverse side affects.  
It was thereafter opined, after a review of the record on 
appeal and an examination of the claimant, that the Veteran 
is not able to function in his previous occupational 
environment due predominantly to his non service connected 
disability.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin, supra.

Tellingly, while the Veteran's service connected low back 
disorder appears to have played some role in his retirement 
and subsequent receipt of SSA disability, the record is 
negative for evidence that the Veteran was not capable of 
performing the physical and mental acts required by 
employment due to his service connected disabilities.  In 
fact, the overwhelming weight of the evidence shows that it 
is his non service connected COPD that prevents him from 
obtaining and maintaining new employment.

In reaching this conclusion, the Board has not overlooked the 
statements and testimony by the Veteran and his 
representative regarding his unemployability and the Board 
certainly recognizes that the claimant is competent to report 
on what he sees and feels.  Nonetheless, because an opinion 
as to whether a service-connected disability renders the 
Veteran unemployable is one requiring medical expertise that 
neither the claimant nor his representative have been shown 
to possess, the Board finds these statements less credible 
than the body of medical evidence included in the extensive 
claims files created over the years.  See Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, 
supra; Forshey, supra.  

Given the evidence as outlined above, the Board finds that 
the Veteran was not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities during this time period.  While the 
Veteran has disputed the rating assigned his low back 
disorder, for the reasons explained above, the Board found 
that a rating in excess of 10 percent from December 31, 1984, 
and a rating in excess of 20 percent from September 4, 1995 
was not warranted.  Moreover, the Veteran has not disputed 
the assigned schedular ratings for his service connected 
residuals of a fracture of the right fifth metacarpal and 
residuals of a lacerated left index finger.  There is nothing 
in the record to suggest that the Veteran cannot secure and 
follow gainful employment due to his service-connected 
disabilities other than his own assertions during this time 
period.  

In summary, while the Veteran appears to have various medical 
problems which have contributed to his unemployment, 
including nonservice-connected disabilities and age, the 
evidence simply does not rise to the level of showing that 
his service-connected disabilities, acting alone, restrict 
his ability to perform gainful activity.  Therefore, the 
Veteran's did not meet the criteria for a TDIU at any time 
prior to February 8, 2008, under 38 C.F.R. § 4.16(b).  
Fenderson, supra.



From February 8, 2008

In the time period from February 8, 2008, the Veteran's 
service connected disabilities were as follows: a low back 
disorder rated as 40 percent disabling; right leg 
radiculopathy rated as 20 percent disabling; left leg 
radiculopathy rated as 20 percent disabling; residuals of a 
fracture of the right fifth metacarpal rated as non 
compensable; and residuals of a lacerated left index finger 
rated as non compensable. 

38 C.F.R. § 4.16(a)

As to when the Veteran met the criteria for a TDIU under 
38 C.F.R. § 4.16(a), the Board finds that since his low back 
disorder and radiculopathy of the right and left legs arose 
from a single injury, he meets the 60/70 percent schedular 
criteria for a TDIU.  See 38 C.F.R. § 4.16(a)(2).

Accordingly, the next question for the Board to consider is 
whether the record shows that the Veteran's service-connected 
disabilities alone resulted in such impairment of mind or 
body that the average person would be precluded from securing 
or following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).  

Initially, the Board notes that the Veteran and his 
representative in a number of statements in support of claim 
argue that the appellant's service connected disabilities 
prevented him from working since he retired from the Army in 
1979.  

However, the Veteran's earlier claims for TDIU reported that 
he worked until either 1996 or 1997.  Moreover, private 
treatment records obtained from the Veteran's physicians 
while living in Germany including records that appeared to 
have been filed in support of a claim for disability benefits 
from the German government and which reported that the 
claimant worked in Germany for many years after his 1979 
retirement from the Army.  Moreover, nothing found in the 
record shows that the Veteran's employment during this time 
period was marginal.  38 C.F.R. § 4.16(a).  

Next, as to the severity of his low back disorder and 
radiculopathy, the Board finds that the above discussion 
explains why the Veteran does not meet the criteria for a 
rating in excess of 40 percent for his low back disorder and 
does not meet the criteria for ratings in excess of 20 
percent for his radiculopathy and need not be discussed 
again.  Moreover, nothing in these records shows that these 
disabilities resulted in such impairment of mind or body that 
the Veteran was precluded from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(a).

As to the severity of his service connected residuals of a 
fracture of the right fifth metacarpal rated and residuals of 
a lacerated left index finger, both rated as non compensable, 
the Board notes that the post February 8, 2008, record is 
negative for complaints, diagnoses, or treatment related to 
either of these service connected disabilities.

Furthermore, as reported above, while the Veteran is credible 
to report on what he sees and feels and others are credible 
to report on what they can see, the Board finds more 
competent and credible the contemporaneous medical evidence 
which is negative for evidence that his service connected 
disabilities resulted in such impairment of mind or body that 
he would be precluded from securing or following a 
substantially gainful occupation.  See Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, 
supra; Forshey, supra. 

Accordingly, the Board finds that the preponderance of the 
competent and credible evidence of record does not show that 
the Veteran's service connected disabilities resulted in such 
impairment of mind or body that he was precluded from 
securing or following a substantially gainful occupation.  38 
C.F.R. §§ 3.340, 4.15, 4.16(a).  Therefore, the Veteran's 
does not meet the criteria for a TDIU under 38 C.F.R. 
§ 4.16(a) at any time from February 8, 2008.  Fenderson, 
supra.


38 C.F.R. § 4.16(b)

Given the above, the Board will next consider if the Veteran 
met the 38 C.F.R. § 4.16(b) criteria for a TDIU. 

During this time period, the Veteran reported that his 
service connected disabilities prevented him from obtaining 
and/or maintaining employment.  As reported above, his June 
2004 application for TDIU reported that he only had four 
years of high school and in the subsequent July 2004 
application he reported that he only had two years of 
college.  He also reported in both applications that his only 
other education was the training he received while in 
military service.  The Veteran in both applications reported 
that he worked as a sales clerk and in the warehouse for the 
same company from 1987 to 1996 or 1997 and he last worked in 
1996 or 1997.  His highest gross earning per month was 
reported in June 2004 as 4,856.00 D.M..  In both 
applications, the Veteran reported that he left his last job 
because of his disability, he receives disability retirement, 
and he did not expect to receive workers compensation 
benefits.  

At the February 2008 VA examination it was noted that the 
Veteran's pain medication, for his low back disorder, made 
him sleepy.  With a flare-up of his low back pain, the 
Veteran reported difficulty with bending, prolonged walking, 
and sitting as well as needing help to tie his shoes and to 
pick-up objects.  He also reported that he could only walk 
for less than a block or approximately five minutes without 
severe back pain.  The Veteran also reported that he stopped 
working and stopped driving due to his low back disorder and 
COPD.  It was also reported that the Veteran used an electric 
scooter to ambulate due to his low back disorder and COPD.  
While unsteady on his feet, the Veteran had not had any 
falls. 

Moreover, the post-February 8, 2008, treatment records show 
the Veteran's periodic complaints of low back pain with 
radiculopathy as well as some objective evidence of reduced 
sensation and strength.  

However, while the post-February 8, 2008, record shows the 
Veteran to be severely disabled, none of these records show 
the Veteran's service connected disabilities to be the reason 
for his being unemployable.  Instead, they uniformly point to 
his non service connected COPD and its residuals as the 
primary source of his difficulties.  

Tellingly, while the Veteran's service connected low back 
disorder and radiculopathy appears to have played some role 
in his stopping work and driving, the record is negative for 
evidence that the Veteran was not capable of performing the 
physical and mental acts required by employment due to his 
service connected disabilities.  In fact, the overwhelming 
weight of the evidence shows that his non service connected 
COPD prevents him from obtaining and maintaining new 
employment and not one of his service connected disabilities.  

Lastly, the Board has not overlooked the statements and 
testimony by the Veteran and his representative regarding his 
unemployability and the Board certainly recognizes that the 
claimant is competent to report on what he sees and feels.  
Nonetheless, because an opinion as to whether a service-
connected disability renders the Veteran unemployable is one 
requiring medical expertise that neither the claimant nor his 
representative have been shown to possess, the Board finds 
these statements less credible than the body of medical 
evidence included in the extensive claims files created over 
the years.  See Davidson, supra; Jandreau, supra; Buchanan, 
supra; Charles, supra; Espiritu, supra; Forshey, supra.  

Given the evidence as outlined above, the Board finds that 
the Veteran was not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities during this time period.  While the 
Veteran has disputed the rating assigned his low back 
disorder and radiculopathy, for the reasons explained above, 
the Board found that a rating in excess of 40 percent for his 
low back disorder and ratings in excess of 20 percent for his 
right and left leg radiculopathy are not warranted from 
February 8, 2008.  Moreover, the Veteran has not disputed the 
assigned schedular ratings for his service connected 
residuals of a fracture of the right fifth metacarpal and 
residuals of a lacerated left index finger.  There is nothing 
in the record to suggest that the Veteran cannot secure and 
follow gainful employment due to his service-connected 
disabilities other than his own assertions during this time 
period.  

In summary, while the Veteran appears to have various medical 
problems which have contributed to his unemployment, 
including nonservice-connected disabilities and advanced age, 
the evidence simply does not rise to the level of showing 
that his service-connected disabilities, acting alone, 
restrict his ability to perform gainful activity.  Therefore, 
the Veteran's did not meet the criteria foe a TDIU at any 
time from February 8, 2008, under 38 C.F.R. § 4.16(b).  
Fenderson, supra.

Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for COPD is denied.

A rating in excess of 10 percent for a low back disorder is 
not warranted at any time from December 31, 1984, to 
September 3, 1995, a rating in excess of 20 percent for a low 
back disorder is not warranted at any time from September 4, 
1995, to February 7, 2008, and a rating in excess of 40 
percent for a low back disorder is not warranted at any time 
from February 8, 2008.

A compensable rating for right or left leg radiculopathy is 
not warranted at any time prior to February 8, 2008.

A rating in excess of 20 percent for right leg radiculopathy 
is not warranted at any time since February 8, 2008. 

A rating in excess of 20 percent for left leg radiculopathy 
is not warranted at any time since February 8, 2008. 

Entitlement to a TDIU is denied prior to February 8, 2008, 
and from February 8, 2008.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


